J-A05007-21


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 IN RE: INVOLUNTARY TERMINATION       :   IN THE SUPERIOR COURT OF
 AND RELINQUISHMENT OF                :        PENNSYLVANIA
 PARENTAL RIGHTS TO D.J.L., A         :
 MINOR                                :
                                      :
                                      :
 APPEAL OF: L.G., MOTHER              :
                                      :
                                      :   No. 1992 EDA 2020

           Appeal from the Decree Entered September 22, 2020
 In the Court of Common Pleas of Lehigh County Orphans' Court at No(s):
                            No. A2019-0066

 IN RE: INVOLUNTARY TERMINATION       :   IN THE SUPERIOR COURT OF
 AND RELINQUISHMENT OF                :        PENNSYLVANIA
 PARENTAL RIGHTS TO H.L.K.L., A       :
 MINOR                                :
                                      :
                                      :
 APPEAL OF: L.G., MOTHER              :
                                      :
                                      :   No. 1993 EDA 2020

           Appeal from the Decree Entered September 22, 2020
 In the Court of Common Pleas of Lehigh County Orphans' Court at No(s):
                            No. A2019-0067

 IN RE: INVOLUNTARY TERMINATION       :   IN THE SUPERIOR COURT OF
 AND RELINQUISHMENT OF                :        PENNSYLVANIA
 PARENTAL RIGHTS TO M.K.G., A         :
 MINOR                                :
                                      :
                                      :
 APPEAL OF: L.G., MOTHER              :
                                      :
                                      :   No. 1994 EDA 2020

           Appeal from the Decree Entered September 24, 2020
 In the Court of Common Pleas of Lehigh County Orphans' Court at No(s):
                            No. A2019-0068
J-A05007-21


BEFORE:      OLSON, J., NICHOLS, J., and STEVENS, P.J.E.*

MEMORANDUM BY OLSON, J.:                              FILED: MAY 17, 2021

        In this consolidated appeal,1 L.G. (“Mother”) appeals from the decrees

and orders entered on September 22 and 23, 2020, as amended on

September 23 and filed on September 24, 2020, granting the petitions filed

by the Lehigh County Office of Children and Youth Services (“LCOCYS” or the

“Agency”) to terminate her parental rights to her minor children, D.J.L. (a

male born in May 2011), H.L.K.L. (a female born in July 2012), and M.K.G. (a

female born in May 2017), pursuant to the Adoption Act, 23 Pa.C.S.A.

§§ 2511(a)(1), (2), (5), (8), and (b).2 We affirm.

        LCOCYS filed petitions to involuntarily terminate Mother’s parental rights

to D.J.L., H.L.K.L. and M.K.G. on September 30, 2019. Trial Court Opinion,

9/22/20, at 2. LCOCYS also filed a petition asking that the biological father of

M.K.G. be declared unknown and unascertainable.3 Id. Hearings were held


____________________________________________


*   Former Justice specially assigned to the Superior Court.

1 In a November 19, 2020 per curiam order, this Court consolidated the three
appeals sua sponte.

2  We note that LCOCYS also filed petitions to involuntarily terminate the
parental rights of D.J.L., Sr., the biological father of D.J.L. and H.L.K.L. D.J.L.,
Sr. voluntarily relinquished his parental rights on September 22, 2020. See
Trial Court Opinion, 9/22/20, at 2 n.1.

3  Over the course of this case, five men were named as potential fathers to
M.K.G., none of which were a positive DNA match. One man, K.L., failed to
attend his appointment for paternity and, despite proper notice via
publication, failed to attend or communicate further with LCOCYS.


                                           -2-
J-A05007-21



on January 21 and February 7, 2020,4,5 after which the trial court made the

following findings of fact:
                                           ...

       6. Mother has a lengthy history with LCOCYS. Her parental rights
       to four of her children were previously terminated in Lehigh
       County. The Agency originally became involved with D.[J.L.] and
       H.[L.K.L.] at birth because both children tested positive for PCP
       and cocaine. (N.T. 1/21/[20] at 7,10, 15-16, 35-36, and 134;
       N.T. 2/7/[20] at 79-80.)

       7. LCOCYS obtained emergency custody of D.[J.L.] and H.[L.K.L.]
       shortly after their births, and both children were adjudicated
       dependent: D.[J.L.] on June 9, 2011 and H.[L.K.L.] on August 23,
       2012. Mother was ordered to obtain and maintain stable housing
       and legal income, attend a dual-diagnosis mental health and drug
       and alcohol treatment program, submit to urinalysis to
       demonstrate sobriety, consistently attend scheduled visitation,
       cooperate with the Agency, and advise the Agency of any changes
       in her contact information. (N.T. 1/21/[20] at 11-12, 16-17.)

       8. Initially, Mother made little to no progress toward reunification
       with her children, but in 2012 she began to turn her situation
       around such that by May 16, 2013, both children had been
       returned to Mother’s care. The [j]uvenile [c]ourt terminated
       supervision regarding both children as of July 29, 2013. (N.T.
       1/21/[20], at 13-22.)

       9. In February of 2017, LCOCYS caseworker Cheryl Leddy became
       involved with the family when the Agency received a referral that
       H.[L.K.L.] had been sexually abused by an 18-year-old male who
       was not a family member. At the time, H.[L.K.L.] was four or five
____________________________________________


4 Two separate transcripts were filed on February 7, 2020. We adopt the
delineation of the trial court wherein “N.T. 2/7/20” refers to the proceedings
in open court and “N.T. 2/7/20, Vol. II” refers to the in-camera interview of
D.J.L. and H.L.K.L.

5Throughout the pendency of this case at the trial court and appellate levels,
Mother was represented by Attorney Catherine L. Pierce and all three children
were represented by Attorney Michael E. Moyer.

                                           -3-
J-A05007-21


     years old and was living with her brother[,] D.[J.L.], Mother and
     a friend. (N.T. 1/21/[20] at 22-23; N.T. 2/7/[20] at 28.)

     10. Law enforcement was already involved when Ms. Leddy
     reached out to Mother to work with her regarding the abuse of
     H.[L.K.L.] Mother was responsive; however, after the Agency
     recommended that Mother take the child for a Child Abuse and
     Neglect Trauma Assessment, Mother missed several appointments
     before finally completing the intake appointment and did not
     return with the child for any treatment. (N.T. 1/21/[20] at 24.)

     11. On May 10, 2017, the Agency received another referral of a
     general protective services nature and assigned an in-home
     service provider to work with the family. Mother met with the
     provider on occasion but missed several appointments. This
     service was still in place when M.[K.G.] was born later in May of
     2017. (N.T. 1/21[20] at 25.)

     12. On January 24, 2018, the Agency received another referral
     indicating that H.[L.K.L.] was sexually abused, this time by a
     household member who was the paramour of an aunt living in the
     same home with Mother, D.[J.L.], H.[L.K.L.], M[.K.G.], and other
     relatives. The resulting Child Protective Services Investigation
     went Indicated. (N.T. 1/21/[20] at 28; N.T. 2/7/[20] at 31-34.)

     13. On January 28, 2018, Mother was arrested while driving on a
     suspended license and was incarcerated at Lehigh County Jail
     (“LCJ”) for drug-related offenses for a number of days before she
     posted bail. (N.T. 1/21/[20] at 31, 33, [and] 80; N.T. 2/7/[20] at
     73-74.)

     14. On January 30, 2018, the Agency obtained emergency
     custody of M[.K.G.] and placed her into foster care, where she
     remained at the time of the termination hearing. At the time,
     D.[J.L.] and H.[L.K.L.] were already in the custody of their father,
     in Franklin County, as he had been notified to pick up his children.
     (N.T. 1/21/[20] at 28, 30-31, [and] 33-34.)

     15. [After a hearing held on February 8, 2018,] M.[K.G.] was
     adjudicated dependent [in an] order entered February 26, 2018.
     On April 19, 2018, the [j]uvenile [c]ourt made a finding of
     aggravated circumstances against Mother regarding M.[K.G.]
     based on the prior involuntary termination of Mother’s parental
     rights to four of her other children. Nevertheless, the [c]ourt

                                    -4-
J-A05007-21


       ordered Mother to cooperate with the following recommendations
       in order to have M.[K.G.] safely returned to Mother’s care:

          1)  Maintain sobriety and submit random urinalysis to
          demonstrate sobriety.

          2) Complete a drug and alcohol evaluation and follow through
          with any recommendations therefrom.

          3) Complete a parenting capacity evaluation and cooperate
          with any recommendations therefrom.

          4) Attend visitation as scheduled by the Agency.

          5) Resolve criminal charges.

       Mother was not incarcerated at the time but had pending
       drug-related criminal charges. (N.T. 1/21/[20] at 34, [and] 36-
       38).

       16. On March 26, 2018, Franklin County Children and Youth
       Services received emergency custody of D.[J.L.] and H.[L.K.L.];
       the children were adjudicated dependent on April 16, 2018 and
       were placed in foster care in Franklin County. In August 2018,
       the dependency cases of D.[J.L.] and H.[L.K.L.] were transferred
       from Franklin County to Lehigh County. D.[J.L.] and H.[L.K.L.]
       were placed in the kinship home of Maria Vega; Ms. Vega was
       D.[J.L.]’s caregiver when he was adjudicated dependent as an
       infant, and she adopted four of Mother’s older children who are
       full siblings of D.[J.L.] and H.[L.K.L.] (N.T. 1/21/[20] at 11-12,
       [and] 39-40.)

       17. Permanency review hearings took place on April 19, 2018
       with respect to M.[K.G.] only and on August 9, 2018, November
       29, 2018, February 21, 2019,[6] and August 22, 2019 with respect
       to all three children. (N.T. 1/21/[20] at 4, 53, 55, [and] 64.)



____________________________________________


[6] Following the February 21, 2019 hearing, the [j]uvenile [c]ourt made a
finding of aggravated circumstances against Mother regarding D.[J.L.] and
H.[L.K.L.] based on Mother’s prior involuntary termination of her parental
rights to four of her other children. (N.T. 1/21/[20] at 61-62.)


                                           -5-
J-A05007-21


     18. Mother attended four of the five permanency review hearings.
     She attended the April 19, 2018, of her own volition, but she was
     incarcerated for the four other review hearings. She was either
     transported from LCJ or was able to participate by telephone from
     the jail in Franklin County. However, she did not attend the review
     hearing on February 21, 2019; she had been recently incarcerated
     at LCJ, but the Agency was unaware she was at LCJ until after the
     hearing. (N.T. 1/21/[20] at 4, 36, 53, 55-56, [and] 63.)

     19. On August 22, 2019, at the last permanency review hearing,
     Mother was ordered to comply with the following services:

        1) Participate in supervised visitation.

        2) Resolve all criminal charges.

        3) Complete a protective parenting evaluation and follow
        through with any recommendations.

        4) Obtain and maintain appropriate housing and legal income.

     At the time, she was incarcerated on parole violations and new
     escape charges for absconding from work release.          (N.T.
     1/21/[20] at 63.)

     20. Mother’s criminal history extends from 2008 through 2019.
     Her other offenses include felony and misdemeanor charges of
     fraud, theft, and numerous charges for possession of drugs as well
     as multiple [d]riving [u]nder the [i]nfluence offenses (hereafter,
     “DUIs”). (N.T. 1/21/[20] at 135.)

     21. Since the time Ms. Leddy became involved with the family in
     February of 2017, Mother incurred new criminal charges for
     offenses committed in Lehigh County on the following dates:

        1) April 1, 2017 (fraud);

        2) July 8, 2017 (retail theft and conspiracy);

        3) January 28, 2018 (possession of controlled substances);

        4) April 10, 2018 (possession of controlled substances and
        DUI);

        5) April 26, 2018 (possession of controlled substances); and


                                    -6-
J-A05007-21


        6) May 22, 2019 (escape).

     She was sentenced to all of these charges at once. (N.T. 2/7/[20]
     at 118-119.)

     22. In addition to the Lehigh County offenses enumerated above,
     during the pendency of the dependency proceedings in this case,
     Mother also incurred charges in Franklin County for possession of
     marijuana, for which she was subsequently convicted. (N.T.
     2/7/[20] at 120-121 [and] 136.)

     23. As a result of these criminal offenses, Mother has been subject
     to numerous incarcerations, both for new offenses and as well as
     for parole violations. Ms[.] Leddy and Mother both testified
     regarding Mother’s frequent incarcerations during the pendency of
     the dependency proceedings:

        1) at LCJ for one week in 2017 a few months after M.[K.G.]
        was born;

        2) at LCJ from January 28, 2018 through January 30, 2018 or
        for up to a week (Mother testified she was at LCJ for a week);

        3) in Franklin County from March 5, 2018 through April 3,
        2018, at which time she was transferred to LCJ;

        4) at LCJ from April 3, 2018 through April 5, 2018, at which
        time she was released;

        5) at LCJ from April 26, 2018 through October 16, 2018, at
        which time she was transferred back to Franklin County;

        6) at Franklin County from October 16, 2018 through
        December 28, 2018, where she served the maximum sentence
        and was released;

        7) at LCJ from February 18, 2019 through May of 2019, when
        she was transferred to work release; however, she absconded
        from work release on May 22, 2019; and

        8) at LCJ from July 3, 2019, where she remained at the time
        of the termination hearing in this matter.

     (N.T. 1/21/[20] at 33, 38-39, 64, 80-82, [and] 119; N.T. 2/7/[20]
     at 30-31 [and] 73-74.)


                                    -7-
J-A05007-21


       24. Since January 2018 when LCOCYS obtained emergency
       custody of M.[K.G.] until the date of the termination hearing,
       Mother was out in the community only 83 days, not including the
       time she was on the run after absconding from work release. (N.T.
       1/21/[20] at 70.)

       25. Since August of 2019, Mother has refused to meet with the
       LCOCYS caseworker, Ms. Leddy, and has refused to speak with
       her. (N.T. 1/21/[20] [at] 100-101; 131; N.T. 2/7/[20] at 88-89
       [and] 94-95.)

       26. Mother has not made any progress with the court-ordered
       services intended to help her reunify with the children:

          1) Mother has not obtained any substance abuse treatment in
          the past three and a half years. (N.T. 1/21/[20] at 135.)

          2) She has not attended urinalysis to demonstrate sobriety,
          except for one sample she provided in August of 2017, which
          was positive for cocaine. (N.T. 1/21/[20] at 134.)

          3) She has not obtained, or even tried to set up, a parental
          capacity evaluation.[7] (N.T. 1/21/[20] at 37 [and] 70-71; N.T.
          2/7/[20] at 93-94.)

          4) She did not follow through with completing a protective
          parenting assessment. (N.T. 1/21/[20] at 133.)

          5) She did not demonstrate to the Agency that she had
          obtained stable housing or a legal source of income. (N.T.
          1/21/[20] at 70.)

          6) Although she tried to comply with the visitation of her
          children, her ability to participate was severely hampered by
          her incarcerations and her decision to abscond from work


____________________________________________


[7] We note that Mother initially objected to the recommendation that she
undergo such an evaluation, but the court ordered the evaluation over her
objection. (N.T. 1/21/[20] at 36-37.). The purpose of the evaluation was to
address the sexual abuse of H.[L.K.L.] that occurred twice while she was in
Mother’s care as well as the previous involuntary termination of parental rights
to other children that occurred before D.[J.L.], H.[L.K.L.], and M.[K.G.] came
into the Agency’s care. (N.T. 1/21/[20] [at] 139.)

                                           -8-
J-A05007-21


        release. (N.T. 1/21/[20] at 49, 56, 64-65, [and] 91-92. See
        also infra ¶¶45-46.)

     27. Mother completed programs for anger management, relapse
     prevention, living skills, healthy relationships, decision making,
     and a parenting class while incarcerated. However, none of the
     programs fulfill any of Mother’s court-ordered requirements to
     help her safely reunify with her children. (N.T. 1/21/[20] at 69-70
     [and] 140; N.T. 2/7/[20] at 55-59 [and] 86-88.)

     28. Mother is no closer to reuniting with her children now than
     she was when they were taken into agency custody. (N.T.
     1/21/[20] at 72.)

     29. M.[K.G.] continues to live in the same foster home in which
     she was originally placed in February of 2018 when she was
     approximately nine months old. Her foster mother is an adoptive
     resource for M.[K.G.], who is the only child in the home and has
     thrived there throughout the dependency proceedings. All of her
     emotional, medical and physical need are being met, and she is
     strongly bonded to her foster mother. (N.T. 1/21/[20] at 30-31,
     54, 67, 72-73, [and] 148.)

     30. Unlike their sister M.[K.G.], D.[J.L.] and H.[L.K.L.] have had
     an uphill struggle since coming into the custody of LCOCYS.
     Initially, they expressed that they did not want to have visits with
     Mother. Due to difficulties regulating their emotions and behavior,
     they began to receive therapeutic services, separately, through
     Pinebrook in September of 2018. After a psychiatric evaluation,
     medication was recommended for each of them and, over Mother’s
     objection, was approved by the court. (N.T. 1/21/[20] at 52, 54,
     64-67, 71-72, 161-162, [and] 175.)

     31. After being in therapy for a period of time, both children made
     disturbing disclosures to their therapist. (N.T. 1/21/[20] at
     163-166.)

     32. H.[L.K.L.] disclosed that Mother encouraged her and her
     brother, D.[J.L.], to perform sexual acts with one another under
     a blanket while Mother and her adult friends watched. H.[L.K.L.]
     also disclosed that Mother hit D.[J.L.] and H.[L.K.L.] with hangers
     (N.T. 1/21/[20] at 163-165.)




                                    -9-
J-A05007-21


     33. D.[J.L.] disclosed numerous instances of physical and verbal
     abuse, including being hit by hangers and being slapped. He also
     described an incident in which Mother placed a gun in D.[J.L.]’s
     hand and used his finger to squeeze the trigger when they were
     out driving at night, and he recalled seeing the resulting spark of
     fire. He would have been six years old or younger at the time.
     (N.T. 1/21/[20] at 166.)

     34.   D.[J.L.] and H.[L.K.L.] both disclosed verbally abusive
     behavior from Mother. (N.T. 1/21/[20] at 163.)

     35. The therapist who has worked with both children since
     September 2018 described that during periods [when] Mother was
     not involved, such as when she escaped from work release,
     D.[J.L.] and H.[L.K.L.] felt calmer and safer. She explained that
     the children have a high degree of tension and anxiety when
     Mother is back in their lives and visits are scheduled. D.[J.L.]’s
     anxiety over visits was especially heightened: He was resistant
     to going to the visits, and when he would learn that a visit was
     planned for the next day, he would throw tantrums and say that
     he did not want to go. Most of the time, both children had
     increased difficulties both before and after the visits with Mother.
     (N.T. 1/21/[20], at 167, 169-170, [and] 172.)

     36. D.[J.L.] and H.[L.K.L.] both refer to Mother by her first name,
     a source of tension during one of Mother’s visits with the three
     children at LCJ. (N.T. 1/21/[20] at 146-147, [and] 163.)

     37. D.[J.L.] and H.[L.K.L.] continue to live with Maria Vega, their
     maternal great aunt, and with four of their full siblings whom Ms.
     Vega legally adopted after Mother’s parental rights were
     terminated. Ms. Vega is an adoptive resource for D.[J.L.] and
     [H.L.K.L.] as well. They are happy in the home and are doing well
     in school. They are still working with their therapist at Pinebrook,
     and Ms. Vega cooperates with the therapist and consistently takes
     them to all their appointments. She ensures that their medical,
     emotional, and academic needs are met. D.[J.L.] and H.[L.K.L.]
     feel comfortable and safe in Ms. Vega’s home and have a close
     relationship with Ms. Vega’s husband. The children call them
     “Mom” or “Mommy” and “Daddy” and would like to continue living
     there. (N.T. 1/21/[20] at 11-12, 40, 71-73, 143-146, 152-153,
     [and] 171; N.T. 2/7/[20] at 134-135; N.T. 2/7/[20] Vol. II at 9,
     11, 16-17, 28, 34, 37, [and] 40.)


                                    - 10 -
J-A05007-21


     38. The children’s caregivers facilitate sibling visits and ongoing
     contact between D.[J.L.], H.[L.K.L.], and M.[K.G.]            (N.T.
     1/21/[20] at 54; N.T. 2/7/[20] Vol. II at 29.)

     39. D.[J.L.] and H.[L.K.L.] each expressed during in-camera
     interviews that they dislike visits with Mother in the jail because
     she yells at them; however, H.[L.K.L.] initially said the visits make
     her happy and that she would be sad if visits stopped. (N.T.
     2/7/[20] Vol. II at 13, 30, 37, [and] 39-40.)

     40. Mother testified about her own traumatic background. After
     her mother died when she was 12 years old, she was in and out
     of foster homes and group homes.           She was adjudicated
     delinquent and sent to Danville Center for Adolescent Females,
     where she obtained her GED in 1998 or 1999 when she was
     approximately 16. She had her first of nine children at age 17.
     Her first four children were adopted. Her fifth child lives with his
     father. Her sixth child was adopted. The three youngest children
     are D.[J.L.], H.[L.K.L.], and M.[K.G.] She has been the victim of
     sexual assault. (N.T. 2/7/[20] at 9-11, 71-77, 96, 113, [and]
     127.)

     41. Mother testified that she has had problems with substance
     abuse since she was 19 or 20 years old. She is addicted to cocaine
     and PCP and has had problems with alcohol and marijuana as well.
     Her drug of choice is PCP. She was unable to identify the last day
     she used. She admitted she has relapsed more than once. (N.T.
     2/7/[20] at 84, 103, 106, [and] 121.)

     42. She has been diagnosed with PTSD, depression, anxiety, and
     bipolar disorder. (N.T. 2/7/[20] at 83-84.)

     43. She testified she did pursue both mental health treatment
     and substance abuse treatment in the past, first at Step by Step
     and later at [the Hispanic American Organization (hereafter,
     “HAO”)]. She worked particularly well with a counselor at HAO
     named Fawny. When Fawny died in 2013 or 2014, it was an
     especially difficult loss for Mother because of the strength of the
     therapeutic relationship she and Fawny had formed.            (N.T.
     2/7/[20] at 22-27.)

     44. Mother testified she obtained a dual diagnosis evaluation with
     Step by Step in April 2018, which resulted in a recommendation
     for outpatient treatment. Mother explained she contacted [HAO]

                                    - 11 -
J-A05007-21


     to obtain that treatment but was jailed before she could start the
     process. However, she did not provide written documentation to
     Ms. Leddy. (N.T. 1/21/[20] at 36-39 [and] 94.)

     45. [Mother] was candid about her criminal charges, arrests,
     incarcerations, and parole violations, admitting she pled guilty to
     retail theft in 2008 and again in 2018 (stemming from an offense
     in 2017), to possession of cocaine in 2018, and to possession of
     marijuana in Franklin County. She admitted she has had two or
     three DUI’s for driving under the influence of alcohol, as well as
     two convictions for possession of cocaine in Lehigh County. She
     admitted she violated her parole on at least three of her criminal
     cases. (N.T. 2/7/[20] at 30, 73-75, 115-121, [and] 139.)

     46. Mother testified that while she was in prison, her visits with
     D.[J.L.], H.[L.K.L.], and M.[K.G.] were very important to her, and
     she kept a calendar of the visits. She also wrote to her prison
     counselor when the children did not attend visitation. She testified
     she saw D.[J.L.] and H.[L.K.L.] only once in 2018, on August 16,
     and she had eight visits with them in 2019 and three visits in
     January of 2020. She had additional visits with M.[K.G.] She felt
     the children were happy at visits and described they would
     scream, “Mommy,” and run to her. (N.T. 2/7/[20] at 49-53; N.T.
     1/21/[20] at 51.)

     47. [Mother] admitted that when she was on work release, she
     was permitted to leave the facility to visit D.J.L., H.[L.K.L.] and
     M.[K.G.] on May 22, 2019, but she absconded for 42 days until
     the uncle with whom she was staying turned her in after they had
     a disagreement. She was aware that she could not visit D.[J.L.],
     H.[L.K.L.], and M.[K.G.] while she was on the run, yet she testified
     that she has no regrets for her actions. (N.T. 2/7/[20] at 75, 97,
     100, [and] 126.)

     48. At the time of the termination hearing, Mother had been
     continuously incarcerated since July 2, 2019 and anticipated being
     released on February 22, 2020, but she will be under supervised
     probation or parole for at least eight months. (N.T. 2/7/[20] at
     61, 67, [and] 123.)

     49. Upon her release, Mother will have to pay costs and fines of
     over $10,000. (N.T. 2/7/[20] at 130.)




                                    - 12 -
J-A05007-21


     50. Conditions of Mother’s probation are that she must participate
     in mental health and drug and alcohol counseling, provide urine
     screens to demonstrate sobriety, and obtain and maintain legal
     income and housing – essentially the same requirements imposed
     by the court in the dependency case. (N.T. 2/7/[20] at 93.)

     51. Her plan upon release is to live with a friend temporarily and
     search for housing; to try to gain employment with a former
     employer with whom she had a good experience; to try to
     reinstate SSI and SSD as sources of income; to obtain medical
     benefits from the Pennsylvania Department of Health and Human
     Services through Compass; and to set up mental health and her
     drug and alcohol counseling at Haven House. At the time of the
     hearing in this matter, her plan had not yet been approved, and
     the only portion of the plan that Mother knew was actually set up
     was for her medical benefits through Compass. (N.T. 2/7/[20] at
     18-21, 61-66, [and] 141-144.)

     52. In 2018, Seroquel, Vistaril, Prozac, and Topomax were
     prescribed for her in the prison for her mental health diagnoses.
     She felt the medications were helping her. She was seeing both
     a psychotherapist and a psychiatrist while in prison and received
     the medications through LCJ. She testified that she will fill the
     prescriptions when she is released. (N.T. 2/7/[20] at 69-70 [and]
     95.)

     53. She admitted that she was unable to demonstrate whether
     she is “a good mother” because she was incarcerated, and that
     she had been incarcerated throughout the majority of the
     dependency case. (N.T. 2/7/[20] at 69-70 [and] 95.)

     54. Mother’s perspective is that she is changing gradually and she
     is trying to be the best that she can. She felt the time in the
     prison was helpful to her recovery, and she explained when she is
     released, she planned to maintain her progress. She expressed
     she wants a chance and an opportunity to do what she can for her
     children, but she was unable to describe the time frame she will
     need. She was 38 years old as of the date of the termination
     hearing. (N.T. 2/7/[20] at 70, 96, 113, [and] 140-141.)

     55. Upon release, the Agency would require Mother to comply
     with all of the court-ordered services and to demonstrate stability
     for a significant period of time before considering returning the
     children to Mother’s care. This would include completion of

                                   - 13 -
J-A05007-21


       evaluations for protective parenting and parenting capacity and
       following through with any recommended treatment.          (N.T.
       1/21/[20] at 72; N.T. 2/7/[20] at 91-94.)

Trial Court Opinion, 9/22/20, at 3-11 (some citation and footnotes omitted;

footnotes [6] and [7] above are found in original text).         Based on these

findings of fact, the trial court determined LCOCYS proved by clear and

convincing evidence that Mother’s parental rights should be terminated under

23 Pa.C.S.A. § 2511(a)(1), (2), (5), (8), and (b). See generally Trial Court

Opinion, 9/22/20, at 12-22.

       Mother raises the following issues on appeal:6

       I. Did the trial court commit an error of law or abuse of discretion
          in its determination that LCOCYS sustained its burden of proof
          by clear and convincing evidence that the statutory standards
          set forth in 23 Pa.C.S.A. § 2511(a)(1), (2), (5), and (8) had
          been met?

       II. Did the trial court commit an error of law or abuse of discretion
           in its determination that LCOCYS sustained its burden of proof
           by clear and convincing evidence that the termination of
           parental rights best meets the developmental, physical and
           emotional needs and welfare of the child as required by 23
           Pa.C.S.A. § 2511(b)?

Appellant’s Brief at 4.




____________________________________________


6  Mother filed a notice of appeal together with a statement of errors
complained of on appeal pursuant to Pa.R.A.P. 1925(b) on October 15, 2020
in each of the three separate cases pertaining to each child, respectively. The
trial court issued an opinion pursuant to Pa.R.A.P. 1925(a) on October 20,
2020, expressly relying on its September 22, 2020 opinion entitled
“Adjudication.”    This Court consolidated the appeals in an order filed
November 19, 2020.

                                          - 14 -
J-A05007-21


     In reviewing an appeal from an order terminating parental rights, we

adhere to the following standard:

     [A]ppellate courts must apply an abuse of discretion standard
     when considering a trial court’s determination of a petition for
     termination of parental rights. As in dependency cases, our
     standard of review requires an appellate court to accept the
     findings of fact and credibility determinations of the trial court if
     they are supported by the record. In re: R.J.T., 9 A.3d 1179,
     1190 (Pa. 2010). If the factual findings are supported, appellate
     courts review to determine if the trial court made an error of law
     or abused its discretion. Id. As has been often stated, an abuse
     of discretion does not result merely because the reviewing court
     might have reached a different conclusion. Instead, a decision
     may be reversed for an abuse of discretion only upon
     demonstration     of     manifest   unreasonableness,     partiality,
     prejudice, bias, or ill-will.

     As [the Supreme Court] discussed in R.J.T., there are clear
     reasons for applying an abuse of discretion standard of review in
     these cases. [The Supreme Court] observed that, unlike trial
     courts, appellate courts are not equipped to make the fact-specific
     determinations on a cold record, where the trial judges are
     observing the parties during the relevant hearing and often
     presiding over numerous other hearings regarding the child and
     parents. R.J.T., 9 A.3d at 1190. Therefore, even where the facts
     could support a [different] result, as is often the case in
     dependency and termination cases, an appellate court must resist
     the urge to second guess the trial court and impose its own
     credibility determinations and judgment; instead we must defer
     to the trial judges so long as the factual findings are supported by
     the record and the court’s legal conclusions are not the result of
     an error of law or an abuse of discretion.

In re Adoption of S.P., 47 A.3d 817, 826-827 (Pa. 2012) (some citations

omitted).

     The burden is upon the petitioner to prove by clear and convincing

evidence that the asserted grounds for seeking the termination of parental

rights are valid. In re R.N.J., 985 A.2d 273, 276 (Pa. Super. 2009). As we


                                    - 15 -
J-A05007-21



have explained, “[t]he standard of clear and convincing evidence is defined as

testimony that is so “clear, direct, weighty and convincing as to enable the

trier of fact to come to a clear conviction, without hesitance, of the truth of

the precise facts in issue.” Id., quoting In re J.L.C., 837 A.2d 1247, 1251

(Pa. Super. 2003).

      Termination requires a bifurcated analysis:

      Initially, the focus is on the conduct of the parent. The party
      seeking termination must prove by clear and convincing evidence
      that the parent’s conduct satisfies the statutory grounds for
      termination delineated in Section 2511(a). Only if th[is C]ourt
      determines that the parent’s conduct warrants termination of his
      or her parental rights do[ we] engage in the second part of the
      analysis pursuant to Section 2511(b): determination of the needs
      and welfare of the child under the standard of best interests of the
      child. One major aspect of the needs and welfare analysis
      concerns the nature and status of the emotional bond between
      parent and child, with close attention paid to the effect on the child
      of permanently severing any such bond.


In re L.M., 923 A.2d 505, 511 (Pa. Super. 2007) (citations omitted). We first

will analyze Section 2511(a) before turning to Section 2511(b).

      Regarding Section 2511(a), Mother argues “it appears that Mother’s

biggest hurdle to reunification with her children was her lengthy period of on

and off imprisonment throughout the duration of this matter.” Appellant’s

Brief at 13. She argues that the trial court erred because her time imprisoned

should not be determinative of the outcome of this matter. Id. at 15. Mother

argues that she made the most of her time in prison by completing several

classes, cooperating with mental health and medication management, and



                                     - 16 -
J-A05007-21



participating in visitation with the children. Id. at 13-14. Further, she argues

that the conditions causing the children’s placement soon would be alleviated

by her upcoming release from prison, after which she intended to obtain

housing, legal income, and mental health and drug and alcohol services. Id.

at 14. Mother’s argument fails.

      Section 2511(a) provides, in relevant part, as follows:

      § 2511. Grounds for involuntary termination

      (a) General rule.--The rights of a parent in regard to a child may
      be terminated after a petition filed on any of the following
      grounds:

         (1) The parent by conduct continuing for a period of at
         least six months immediately preceding the filing of the
         petition either has evidenced a settled purpose of
         relinquishing parental claim to a child or has refused or
         failed to perform parental duties.

         (2) The repeated and continued incapacity, abuse, neglect
         or refusal of the parent has caused the child to be without
         essential parental care, control or subsistence necessary
         for his physical or mental well-being and the conditions and
         causes of the incapacity, abuse, neglect or refusal cannot
         or will not be remedied by the parent.

                                    ***
         (5) The child has been removed from the care of the parent
         by the court or under a voluntary agreement with an
         agency for a period of at least six months, the conditions
         which led to the removal or placement of the child continue
         to exist, the parent cannot or will not remedy those
         conditions within a reasonable period of time, the services
         or assistance reasonably available to the parent are not
         likely to remedy the conditions which led to the removal or
         placement of the child within a reasonable period of time
         and termination of the parental rights would best serve the
         needs and welfare of the child.

                                     ***

                                     - 17 -
J-A05007-21


          (8) The child has been removed from the care of the parent
          by the court or under a voluntary agreement with an
          agency, 12 months or more have elapsed from the date of
          removal or placement, the conditions which led to the
          removal or placement of the child continue to exist and
          termination of parental rights would best serve the needs
          and welfare of the child.

                                     ****

23 Pa.C.S.A. § 2511(a).

      This Court may affirm the trial court’s decision regarding the termination

of parental rights with regard to any one subsection of Section 2511(a). See

In re B.L.W., 843 A.2d 380, 384 (Pa. Super. 2004) (en banc). We conclude

that termination was proper under Section 2511(a)(2).

      To satisfy the requirements of Section 2511(a)(2), the moving party

must prove “(1) repeated and continued incapacity, abuse, neglect or refusal;

(2) that such incapacity, abuse, neglect or refusal caused the child to be

without essential parental care, control or subsistence; and (3) that the causes

of the incapacity, abuse, neglect or refusal cannot or will not be remedied.”

In re C.M.K., 203 A.3d 258, 262 (Pa. Super. 2019) (citation omitted). The

grounds for termination are not limited to affirmative misconduct, but concern

parental incapacity that cannot be remedied.        In re Z.P., 994 A.2d 1108,

1117 (Pa. Super. 2010).

      “[A] parent’s incarceration is relevant to [a] [S]ection [2511](a)(2)

analysis, and depending on the circumstances of the case, it may be

dispositive of a parent’s ability to provide the ‘essential parental care, control,

or subsistence’ that the section contemplates.” In re A.D., 93 A.3d 888, 897


                                      - 18 -
J-A05007-21



(Pa. Super. 2014) (citation omitted).         Additionally, this Court has long

recognized a parent is required to make diligent efforts towards the reasonably

prompt assumption of full parental responsibilities. In re A.L.D., 797 A.2d

326, 337 (Pa. Super. 2002). A parent’s vow to cooperate, after a long period

of uncooperativeness regarding the necessity or availability of services, may

properly be rejected as untimely or disingenuous. Id. at 340.

      Contrary to Mother’s contention, Mother’s incarceration, while not the

sole evidence relied upon by the trial court, may be dispositive in this case.

See e.g. In re A.D., supra. The record demonstrates that Mother has an

extensive criminal history of felonies and misdemeanors, including new

charges and/or parole violations incurred during the pendency of this case.

Since the beginning of LCOCYS involvement in 2018, over two and a half years

ago, Mother was incarcerated for all but 83 days.           Moreover, Mother’s

argument fails to acknowledge the affirmative actions and choices which

necessitate her criminal sanctions. As the trial court noted:

      [I]t is Mother’s lengthy history of actions and choices that caused
      her to be incarcerated repeatedly and deprived the children of the
      essential parental care they require. Mother herself admits, “I
      know that - - that I haven’t been doing my job as a parent,
      because I’ve been locked up and incarcerated. And I can’t do
      anything while I’m here, so I can’t prove that I am a good
      mother.”

Trial Court Opinion, 9/22/20, at 17 (citation omitted).


      Most notably, Mother actively chose to abscond from work release, a

choice which resulted in failing to contact or support her children for multiple



                                     - 19 -
J-A05007-21



months, incurring new charges of escape, lengthening her incarceration time,

and limiting her visitation while re-incarcerated. Mother’s active choices hold

Mother in a repeated and continued pattern of criminal activity and

incarceration which Mother cannot or will not remedy.

      After careful review of the record, we note that the trial court did not

rely on Mother’s status of incarceration as the sole reason for termination.

The trial court also noted if Mother were released when she expected,

February 22, 2020, whether she will remedy the conditions which lead to her

parental incapacity is “speculative at best.” Trial Court Opinion, 9/22/20 at

18. Mother would be on probation for at least eight months and subject to

the requirements therefrom, including payment of fines in excess of $10,000.

Moreover, she still must meet the requirements of the trial court before the

children would be returned to her. Thus far, Mother has failed to fulfill any of

the requirements set for her, including a parental capacity evaluation,

protective parenting evaluation, stable housing and income, or stability and

sobriety.   Trial Court Opinion, 9/22/20, at 18.     Though Mother completed

classes while incarcerated, none of them fulfilled the requirements of the trial

court which were specifically ordered for Mother’s situation, i.e., H.L.K.L. being

sexually assaulted twice while in her care and Mother already being subject to

termination of her parental rights to four other children. We therefore discern

no abuse of discretion in terminating Mother’s parental rights pursuant to

Section 2511(a)(2).




                                     - 20 -
J-A05007-21



      Next, we must consider whether Child’s needs and welfare will be met

by termination pursuant to Subsection (b). See In re Z.P., 994 A.2d at 1121.

Regarding Section 2511(b), Mother essentially argues that the trial court’s

credibility determinations were in error, where testimony from several

witnesses raised “serious” or “legitimate” questions as to competence. See

Appellant’s Brief at 19. She argues evidence “that supports that Mother either

will not or is not capable of attending to the developmental, physical and

emotional needs of her children is scanty” and that the record holds evidence

supporting an opposite result. Id. at 20. Mother’s Section 2511(b) argument

thus fails.

      Section 2511(b) provides:

      (b) Other considerations.--The court in terminating the rights
      of a parent shall give primary consideration to the developmental,
      physical and emotional needs and welfare of the child. The rights
      of a parent shall not be terminated solely on the basis of
      environmental factors such as inadequate housing, furnishings,
      income, clothing and medical care if found to be beyond the
      control of the parent. With respect to any petition filed pursuant
      to subsection (a)(1), (6) or (8), the court shall not consider any
      efforts by the parent to remedy the conditions described therein
      which are first initiated subsequent to the giving of notice of the
      filing of the petition.

23 Pa.C.S.A. § 2511(b).

      In the context of a Section 2511(b) analysis, “the court must take into

account whether a bond exists between child and parent, and whether

termination would destroy an existing, necessary and beneficial relationship.”

In re Z.P., 994 A.2d at 1121.       The court is not required to use expert



                                    - 21 -
J-A05007-21


testimony; social workers and caseworkers may offer evaluations as well. Id.

Ultimately, the concern is the needs and welfare of a child. Id.

      We have stated:

      [b]efore granting a petition to terminate parental rights, it is
      imperative that a trial court carefully consider the intangible
      dimension of the needs and welfare of a child—the love, comfort,
      security, and closeness—entailed in a parent-child relationship, as
      well as the tangible dimension. Continuity of the relationships is
      also important to a child, for whom severance of close parental
      ties is usually extremely painful. The trial court, in considering
      what situation would best serve the child[ren]’s needs and
      welfare, must examine the status of the natural parental bond to
      consider whether terminating the natural parents’ rights would
      destroy something in existence that is necessary and beneficial.

In re Z.P., 994 A.2d at 1121, quoting In re C.S., 761 A.2d 1197, 1202 (Pa.

Super. 2000).    A trial court may rely on a caseworker or social worker to

determine the status of and nature of a parent-child bond. In re Adoption

of J.N.M., 177 A.3d 937, 944 (Pa. Super. 2018). The trial court may equally

emphasize the safety needs of the child and may consider intangibles, such

as the love, comfort, security, and stability the child might have with the foster

parent. See In re N.A.M., 33 A.3d 95, 103 (Pa. Super. 2011). “[A] parent’s

basic constitutional right to the custody and rearing of . . . [his] child is

converted, upon the failure to fulfill . . . [his] parental duties, to the child’s

right to have proper parenting and fulfillment of [the child’s] potential in a

permanent, healthy, safe environment.” In re B.N.M., 856 A.2d 847, 856

(Pa. Super. 2004) (internal citations omitted).

      A parent’s abuse and neglect are likewise a relevant part of this analysis:




                                     - 22 -
J-A05007-21


        concluding a child has a beneficial bond with a parent simply
        because the child harbors affection for the parent is not only
        dangerous, it is logically unsound. If a child’s feelings were
        the dispositive factor in the bonding analysis, the analysis
        would be reduced to an exercise in semantics as it is the rare
        child who, after being subject to neglect and abuse, is able
        to sift through the emotional wreckage and completely
        disavow a parent . . . Nor are we of the opinion that the
        biological connection between [the parent] and the children
        is sufficient in of itself, or when considered in connection with
        a child’s feeling toward a parent, to establish a de facto
        beneficial bond exists.           The psychological aspect of
        parenthood is more important in terms of the development
        of the child and [his or her] mental and emotional health than
        the coincidence of biological or natural parenthood.


In re K.K.R.-S., 958 A.2d 529, 535 (Pa. Super. 2008) (citations and

quotations omitted). Thus, the court may emphasize the safety needs of the

child. See In re K.Z.S., 946 A.2d at 763 (affirming involuntary termination

of parental rights, despite existence of some bond, where placement with

mother would be contrary to child’s best interests). Our Supreme Court has

stated that the mere existence of a bond or attachment of a child to a parent

will not necessarily result in the denial of a termination petition, and that

“[e]ven the most abused of children will often harbor some positive emotion

towards the abusive parent.”     See In re: T.S.M., 71 A.3d 251, 267 (Pa.

2013), quoting In re K.K.R.-S., 958 A.2d 529, 535 (Pa. Super. 2008). The

Supreme Court stated, “[t]he continued attachment to the natural parents,

despite serious parental rejection through abuse and neglect, and failure to

correct parenting and behavior disorders which are harming the children

cannot be misconstrued as bonding.” See In re: T.S.M., 71 A.3d at 267,



                                     - 23 -
J-A05007-21



quoting In re Involuntary Termination of C.W.S.M., 839 A.2d 410, 418

(Pa. Super. 2003) (Tamilia, J. dissenting).

       A close review of the record shows the trial court did not abuse its

discretion or commit an error of law in concluding that the children’s needs

and welfare are best served by the termination of Mother’s parental rights.

While there is some evidence of a bond, such as H.L.K.L. testifying at one

point that she felt happy during visits with Mother at the prison, and H.L.K.L.

mentioned feeling “sad” if she never saw Mother again, both she and D.J.L.

both testified to their preference to remain with Maria Vega.7 Moreover, the

evidence established Mother’s verbal and physical abuse, and her awareness

of, if not participation in, sexual abuse of H.L.K.L and D.J.L.

       We also note the children’s strong bonds with their respective foster

parents.       Testimony from caseworkers, therapists, and the children

themselves establish that D.J.L. and H.L.K.L. refer to Maria Vega and her

spouse as “Mommy” and “Daddy” and refer to Mother by her first name.

M.K.G. has been at her current foster placement since she was eight months

old and is thriving there. As the trial court stated, “Mother has essentially

been relegated to the status of a visitor over the course of the past two and a

half years.”    Trial Court Opinion,9/22/20, at 20.   Ms. Vega and the foster

parent of M.K.G. provide for the children’s emotional, physical, and
____________________________________________


7Attorney Moyer, as counsel for children, filed a brief in this case in which
he indicated the children’s preference was to remain with foster parents.
See Brief of Participant Children (adopting the arguments of Appellee
LCOCYS).

                                          - 24 -
J-A05007-21



developmental well-being. The evidence also establishes that the children are

thriving in their foster placements and are more stable during periods of

Mother’s absence. The foster parents ensure the children attend medical and

mental health appointments. They coordinate visits between the children. In

all respects, they provide a nurturing, safe, and supportive environment for

D.J.L., H.L.K.L., and M.K.G.

      Safety concerns for the children also support the trial court’s termination

determination. Mother’s parental rights have been terminated to four other

children prior to this case. Mother has nine children, but custody of none.

She has a history of neglect, drug use, and instability.     Mother refused to

consent to doctor-recommended medication for D.J.L. and H.L.K.L. Moreover,

Mother’s own problems provide safety concerns to the children. At the time

of the termination hearings, Mother had no definite plans for her release from

prison. Her lack of a definitive income and housing plan poses a serious safety

and security risk. The trial court determined, “[t]he record is void of credible

evidence that more time or more services will empower Mother to adequately

discharge her parental obligations and duties” to the children within a

reasonable time. Trial Court Opinion, 9/22/20, at 19. The children’s lives

cannot be held in abeyance while Mother attempts to get her life on track. In

re C.B., 230 A.3d 341, 349 (Pa. Super. 2020).

      As there is competent evidence in the record that supports the trial

court’s findings and credibility determinations, we find Mother’s arguments

unpersuasive. The evidence supports that, while a limited parent-child bond

                                     - 25 -
J-A05007-21



may have existed between Mother and at least the two older children, these

bonds could be severed without causing a detrimental effect on the children.

Moreover, the record supports that the foster parents are in the best positions

to satisfy the safety needs of the children by providing, inter alia, stability and

security. Therefore, we discern no abuse of discretion or error of law on the

part of the trial court.

      Testimony also established that M.K.G. is thriving in her foster

placement with foster parents who provide for her emotional, physical, and

developmental well-being and that M.K.G. wishes to be adopted by them.

Thus, we discern no abuse of discretion on the part of the trial court.

      Orders and decrees affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 5/17/21




                                      - 26 -